  Case 20-08733       Doc 52   Filed 05/10/21 Entered 05/10/21 13:55:18               Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:     20-08733
Tyler C Edwards                              )
                                             )                Chapter: 13
                                             )
                                                              Honorable David D. Cleary
                                             )
                                             )
               Debtor(s)                     )

 ORDER TO EXTEND TIME FOR DEBTOR TO FILE CLAIM ON BEHALF OF CREDITOR

        THIS MATTER coming to be heard on the Motion to Extend Time for Debtor to File Claim on
behalf of Creditor;

       THE COURT, after due notice having been given and hearing thereon, having been fully
advised of the matter, herein;

IT IS HEREBY ORDERED:

  1. The time for the Debtor to file a general unsecured claim on behalf of the Circuit Clerk of St. Clair
County is extended to May 24, 2021 and that the claim shall be allowed as timely, and

  2. Nothing in this order shall require trustee to perform collections regarding any prior payments
made to creditors.



                                                          Enter:


                                                                   Honorable David D. Cleary
Dated: May 10, 2021                                                United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
